CRIST, Presiding Judge.
Rule 27.26 proceeding.
Movant was convicted, by a jury, of murder in the second degree. He was sentenced, by the court, to a term of fifty years imprisonment. The conviction was affirmed on appeal. State v. Williams, 547 S.W.2d 139 (Mo.App.1976). Movant then made a Rule 27.26 motion alleging he was denied a fair trial in that his lawyer had a conflict of interest. As authority for this contention, movant cites MacKenna v. Ellis, 280 F.2d 592 (5th Cir. 1960). After an evidentiary hearing, the trial court denied movant’s Rule 27.26 motion.
Several weeks before trial, movant’s lawyer, having learned that he would later be appointed prosecuting attorney of St. Charles County, informed movant of that fact. Movant made no objection to continued representation by his lawyer. Movant’s lawyer was appointed prosecuting attorney about twenty (20) days after movant’s conviction.
Absent a showing of actual conflict, movant was not entitled to a new trial. DeConink v. State, 557 S.W.2d 698, 699 (Mo.App.1977); Seales v. State, 580 S.W.2d 733, 736 (Mo. banc 1979). Movant made no such showing.
Movant also argues that his lawyer failed to investigate and locate witnesses. The record belies this contention. Counsel’s investigation was adequate under the circumstances. Barton v. State, 586 S.W.2d 819, 821 (Mo.App.1979).
The judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears. An extended opinion would have no preceden-tial value.
Judgment affirmed pursuant to Rule 84.-16(b).
REINHARD and SNYDER, JJ., concur.